Title: To James Madison from Richard Shippey Hackley, 6 December 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
Consulate of the US. of A, San Lucar 6th. Decr. 1808.

By an express Sent this morning to Cadiz with my letters for the Ship Monk, whose departure takes place Some days earlier than was expected, I had this pleasure in a Short letter handing you an Extract of one that moment received from Mr. Erving.  If this action has been So general, and decided as report says, It may be considered a very important event as relates to this Country, And it may give an additional vivacity to the exertions, both of its Armies and as to the regulating its political systym.  In neither of which does it appear to have n defection, Circumstances considered.  The Armies of Spain now on foot are reported by the Government at 00.00 men, and one of reserve of 200.000 is raising. The Brittish force may be estimated at 70,000.  Of what the French army consists we are uninformed, but it is certain, very Considerable Augmentations have been made to it.
You will receive under Cover, duplicate of my respects of the 28t. September & 10th. October, which I forwarded by the Favorite to New York.  In my respects of the 28th. Sept. I mentioned the Commercial regulations So far as they had taken place and had The appearance of permanancy.  Those regulations have Since been Suspended, and no others have as yet been adopted in their Stead, Though ’tis pretty certain Some general regulations will very Soon take place.  At the first opening of this commerce, very considerable importations from England of Manufactories followed, though I am certain they have not been productive, of Profit but the Contrary, So much So that, very few importations have lately occured and scarcely any Sales.  England must therefore be entirely disappointed in her Calculation on this Country as a vent for her fabrics, For although the people of Spain are well disposed to the use of English Goods, yet they are too poor, to make it an object to Send them here, and none have been permitted to pass to Her Colonies, unless under especial license as heretofore, And but a very Small quantity went that way, The Chartered Company, Called Phillipine making every opposition in their power to this Interference to what they deem their Priviledges.
Three or four Vessels have entered the neighbouring ports of Cadiz, under Strong Suspicion of having Committed a breach of the Embargo Law, one of which is a Schooner, evidently was under this predacament.  After remaining Three days at Cadiz, She went to Gibraltar, where She is Selling her Cargo, without any notice being taken of her.  With Sentiments of Entire Respect & Esteem I have the honor to be, Sir Your mo: Ob Srt.

Richd. S. Hackley

